Authorization for this examiner’s amendment was given in an interview with attorney Steven Owen on 7/21/2021. 
The application claims have been amended as follows: 
Claim 1 is amended to recite:                                                                                                    - 1. (Currently Amended) A wet laid nonwoven comprising cellulose and cellulose ester (CE) fibers; wherein at least a portion of said CE fibers are combined with said cellulose fibers and co-refined; wherein said CE fibers have a denier per filament (DPF) of at least 0.5 to 3; wherein said CE fibers are present in an amount from about 0.1 wt% to less than 20 wt%; and wherein said CE fibers have a cut length of less than 6 mm; wherein said wet laid nonwoven is bonded to itself, another substrate, or another wet laid nonwoven material; and wherein said bonding is accomplished at least in part by ultrasonic welding - .
Claim16 is amended to recite:                                                                                                - 16. (Currently Amended) A paper article according to claim 11 wherein said cellulose ester comprises 10 wt% to 50 wt% cellulose acetate - . 





2)        The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is that the cited prior art does not disclose: a wet laid nonwoven, the nonwoven including cellulose and cellulose ester (CE) fibers, wherein the CE fibers are combined with the cellulose fibers, the CE fibers being of a denier claimed, of a length claimed and in amount claimed, wherein the wet laid nonwoven is bonded to itself, to another substrate, or to another wet laid nonwoven material by ultrasonic welding (claim 1); a wet laid nonwoven of claim 1 where the wet laid nonwoven is a paper article (claim 11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is         (571)272-1190.  
 
/MARK HALPERN/Primary Examiner, Art Unit 1748